Biological and Toxin Weapons Convention (BTWC), cluster bombs and conventional weapons (debate)
The next item is the Council and Commission statements on the conference for examining the Biological and Toxin Weapons Convention (BTWC), which will take place in 2006.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, issues relating to weapons of mass destruction and arms control have in recent years been central to the European Union's Foreign and Security Policy. Multilateral action on arms control and disarmament has nevertheless had to face enormous challenges in previous years, and the results achieved have been modest. There is an urgent need to alter this trend.
The Third Review Conference of the States Parties to the Convention on Certain Conventional Weapons is currently taking place in Geneva. Both this conference and the Sixth Review Conference of the States Parties to the Biological and Toxin Weapons Convention to be held in late November and early December are an opportunity to show that the international community is able effectively to respond to the challenges of arms control and disarmament today.
The civilian population is all too often the victim of the use of weapons covered under the Convention on Certain Conventional Weapons. The clearance of explosive remnants of war is an ever-growing burden for the international community. The universalisation of Protocol V to the CCW on Explosive Remnants of War and its effective implementation mean that we all have to make an effort. The European Union welcomed the entry into force of the Protocol at the Review Conference.
The Protocol on Explosive Remnants of War was drafted in response to the humanitarian threat caused by unexploded ordnance, including cluster bombs, to civilian populations in the aftermath of a war.
The recent events in southern Lebanon bring to mind the dangers caused to the civilian population by explosive remnants of war, especially cluster bombs, and the difficulty and expense of clearing them. This problem has to be addressed without delay. Therefore, the EU has proposed that the work of the CCW Group of Governmental Experts should be continued in 2007. The Group's current mandate includes the development of preventative measures to improve the design of certain types of munitions, with a view to minimising their risk to humanity. In addition, several EU Member States have individually pledged to start negotiations on a legally binding protocol which would respond to the risks to humanity arising from cluster bombs. The EU Member States, however, do not have a shared view on how to deal with the rather restricted area of cluster bombs within the framework of the CCW.
This morning at the Review Conference, it was agreed that the Union's position on cluster bombs would be endorsed, and the decision was taken to propose the establishment of a think-tank of experts, whose purpose would be to prepare recommendations for future action to deal with cluster bombs within the CCW framework.
In the course of the five years of negotiations on anti-vehicle landmines, the EU has consistently made mention of the fact that our objective is a legally binding protocol which endorses international humanitarian law and brings added value to it. Agreement on the protocol at the Review Conference, however, seems unlikely.
For more than 30 years now, the Biological and Toxin Weapons Convention has served as the normative and legal cornerstone of biological disarmament and non-proliferation. Today, biosciences are one of the most rapidly evolving branches of science, with infinite potential for both good and bad. The BTWC has to be capable of being adjusted to scientific developments and responding to any possible challenges that go with them. The Review Conferences are an opportunity for this.
The European Union has made thorough preparations for the Sixth Review Conference of the BTWC, in accordance with the objectives of the EU Strategy Against the Proliferation of Weapons of Mass Destruction. These objectives include, in particular, making the BTWC apply worldwide, promoting the national implementation of, and compliance with, the Convention at national level, and reinforcement of the Convention.
In February this year, the Council adopted a common position on the Sixth Review Conference. The Union's position is a balance between a realistic and an ambitious approach, nevertheless insisting on a comprehensive review of the Convention and practical improvements for its implementation. As an add-on to the common position, the Union has drafted thematic working documents on several topics.
In addition to joint action, the EU agreed on an Action Plan on the BTWC. In it, Member States committed to taking measures to strengthen the Convention, such as an announcement of any confidence-building measures that have been taken. These concrete measures will make the main aims of the EU's common position on the Review Conference of the BTWC more plausible.
The Third Review Conference of the CCW has a good, though not perhaps optimal, chance of success. We hope for a successful outcome, however. The Sixth Review Conference of the BTWC also stands every chance of a successful outcome.
Vice-President of the Commission. Mr President, weapons of mass destruction are potentially the greatest threat to European security and, in terms of the ability to inflict mass casualties, the weapons of most concern are clearly nuclear and biological.
While we all carry with us the collective memory of the horrors of Hiroshima and Nagasaki, there are no equivalent common images for biological weapons. Mass death from biological agents, or diseases like the plague, appear by contrast to be part of 'ancient history' or science fiction.
We must hope that it stays that way, but we cannot be complacent. Consider the following. Firstly, unlike nuclear weapons, biological weapons are not dependent on limited supplies of weapons-grade uranium and plutonium. The rapid development and dissemination of biosciences is bringing weapons capabilities within reach of those who could do us harm. The danger that humans, animals or plants might be attacked by biological agents is a real one.
Secondly, official reports suggest that terrorists are seeking bio-weapons. If terrorists were to start biological attacks across Europe, many lives would be at risk and our lifestyle could change dramatically.
Thirdly, biological weapons have been used in the recent past. The anthrax attacks in the United States in late 2001 killed few people but caused significant, wider social and political disruption, and the perpetrators remain at large.
How protected are we today? All use and possession of biological weapons has been prohibited since the Biological Weapons Convention came into force in 1975. However, this Convention is the weakest of the regimes addressing weapons of mass destruction. It has no provision for verification of compliance or implementation, and, unlike the Nuclear Non-Proliferation Treaty and the Chemical Weapons Convention, there is no central institution with oversight. Furthermore, there are fewer parties to the Convention than to either of those two treaties.
Our security would be enhanced, therefore, if the effectiveness of the Biological and Toxic Weapons Convention could be strengthened and its implementation improved. State parties should be encouraged to address these weaknesses at the forthcoming review conference later this month.
Good security starts at home. My colleague, Commissioner Frattini, is well aware of the need for action. The Commission is examining potential responses through a common framework approach. National responses to biological threats are clearly insufficient. Alongside the work on strengthening public health and medical surveillance and response, we will be issuing a Green Paper on European bio-preparedness in spring 2007.
Disaster and disease do not respect borders. The issue of bio-threats is one where internal and external policies are inextricably linked. Much can be achieved through better international collaboration and coordination. We will aim to share best practice on bio-preparedness: by helping to protect others, we will better protect ourselves.
I would also like to say a few words on a very different type of deadly weapon. Unexploded cluster ammunition represents a threat to human security and sustainable development. Such munitions kill innocent people every day and 30% of those killed are children. They represent major challenges, both politically and to daily life in former war zones.
A review conference is currently under way. It will see Protocol V to the convention, on 'Explosive Remnants of War' - i.e. failed explosive ordnance, ammunition or sub-munitions from cluster bombs, - enter into force. The implementation of this protocol, intended to eradicate the threat that such legacies of war pose to populations, will be a welcome step forward.
The events in Lebanon this summer highlighted the issue, particularly in view of the high failure rate of the cluster sub-munitions employed. Helping Lebanon in the difficult task of clearing these deadly remnants of war is important and we have contributed some EUR 5 million to the task. We also support the need to focus more attention on strengthening and ensuring compliance with international humanitarian law in this area.
Commission assistance and cooperation in humanitarian disarmament - that is to say mine action, clearing the explosive remnants of war and fighting the illicit spread of small arms - all have a positive impact on improving human security. They contribute to the sustainability of our development policies. We are grateful for the support of the European Parliament in these efforts.
on behalf of the ALDE Group. - Mr President, with the Conventional Weapons Convention taking place this week and the Biological and Toxin Weapons Convention next week, it is important that the EU's voice is heard.
One main area that concerns me - the Commissioner talked about it - is the use of cluster bombs. We have seen the widespread use in recent conflicts: Iraq, Afghanistan and Lebanon, to name but a few. Because they are not covered by the 1997 Treaty on Landmines they are used with impunity, but they still have the same devastating effect, with civilians being killed or maimed for years to come.
According to the report 'Fatal Footprint', published this month by Handicap International, the Israeli defence force delivered at least four million bomblets into Lebanon between July and August this year. Worldwide, civilians constitute 98% of all recorded cluster bomb casualties. That is one of the reasons I call on the Council and the Commission to endorse the growing movement for change within the international community and the moves by countries, amongst them Belgium and Norway, to establish national legislation to ban cluster munitions from their territories and armed forces. I would also like to applaud the Red Cross for its campaign and call for a ban on the use of cluster bombs, for stockpiles to be destroyed and for clearance programmes to be stepped up.
As far as biological and toxic weapons are concerned, we must put more pressure on the United States Government, which has refused to countenance a legally binding verification protocol. That is damaging the future of the Biological and Toxin Weapons Convention and its credibility. We must also make sure that a permanent secretariat is set up to oversee the Convention's implementation.
on behalf of the Verts/ALE Group. - (DE) Mr President, Madam President-in-Office of the Council, Commissioner Wallström, ladies and gentlemen, death comes in the aftermath of war, and, rather than these cluster bombs falling from the heavens on their own, we have to be aware that they are dropped by Europe's allies and that those same allies continue to manufacture and export them.
You say that cluster bombs and unexploded munitions represent a challenge to former war zones, and that is where I have to contradict you; on the contrary, they are not a challenge to former war zones, but rather a challenge to the European Union, which must make sure that none of its Member States produces, exports or uses such weapons, and which must no longer permit its allies to do so in the way that the Americans, or the Israelis in the most recent war, have done.
It was with this in mind and considering the European Union's inability to take action that we, a fortnight ago, wrote a letter to the Finnish Presidency - and when I say 'we' I mean not 'we Greens' but rather the coordinators of the conservatives, the socialists, the liberals and I myself - with an urgent appeal for a European position in favour of an outright ban to be tabled at this conference, which represents an historic opportunity for the prohibition of cluster munitions.
You made it plain to this House that you were either unwilling or unable to do so. You say you are going to set up a working party; well, I am sure you are familiar with the saying that, setting up a working party is what you do when you do not know what to do next. It is also the cynical way to go about things when one bears in mind the fact that, day in and day out, the lives of civilians, police officers and UN troops sent by us to crisis-hit regions are being put at risk by what is left of these weapons.
I would therefore like, once more, to urge you in strong terms to now seize the initiative and - since you are able to do so - ensure that the national parliaments of the EU's Member States describe these cluster munitions as what they actually are, namely as a form of weaponry worthy of being outlawed and one that Europeans must renounce once and for all, refusing to use them or accept their use in any war whatever.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, my group is of course in favour of a general, worldwide ban on the production and use of biological weapons and on trade in them, and we hope that the forthcoming Geneva Conference will decide to strengthen the relevant international conventions. I am pleased to note that the European Union is in the forefront on these issues, and I hope that the Commission will do everything humanly possible to achieve a worldwide ban on these horrific weapons.
We have to acknowledge the fact, however, that the main stumbling block to achieving such a ban has a name that we all know: George W. Bush. The President of the United States is personally responsible for the US political boycott of the Geneva negotiations. He has, in fact, decided to pull out of the talks. Instead, the United States has made the build-up of their biological arsenal and the use of white phosphorus and depleted uranium a strong point in their aggressive and unacceptable military policy. Similarly, they have neither ratified the Mine Ban Convention nor signed the Third Protocol to the Certain Conventional Weapons Convention (CCWC), and they have also revived the Star Wars programme.
This attitude by the United States is a threat to world security. The European Union needs to overcome its inertia and make putting pressure on the United States a key point in the Geneva negotiations.
on behalf of the IND/DEM Group. - Mr President, Mrs Lehtomäki spoke of the European Union's action plan in relation to the Review Conference of the Biological and Toxic Weapons Convention. Yet again, the European Union falsely assumes the attributes of a political state empowered to determine policy on what are military and defence measures, which are the proper responsibility of sovereign nations.
The EU has never had to militarily defend its citizens and let us hope that it never has to, for a variety of reasons. Meanwhile, countries like mine, Great Britain, which are serious military powers, have to discharge that responsibility. Cluster bombs do indeed need greater international regulation, especially in regard to the so-called dumb bombs, which have no self-destruct mechanism. Britain is also a leading power in research into defence against biological and toxin weapons, and given the current terrorist threat by fundamentalist Islam, Britain has to maintain its independence and freedom of action in this sphere.
(NL) Mr President, the manufacture and use of biological weapons used to be the preserve of states. These days, progress in biotechnology is such that ever fewer resources are needed to produce dangerous viruses, bacteria and poisons, and the consequence of this is that terrorist organisations, too, can resort to biological warfare.
In March of this year, Interpol pointed out that there are serious indications that al-Qaeda is preparing to commit acts of biological terrorism. The scale of the destruction that could result in that way far outstrips that of the attacks in New York, Madrid and London. It is impossible to conclude agreements with terrorists in the same way as states do with one another. It is of vital importance that police forces be further trained in order to prevent and control biological terror. Some legislation may well need to be adapted in order to make it possible to check sensitive scientific research.
There is still a need to give attention to the exchange of information between intelligence services within the European Union, but also with our partners in the United States, Russia and in all other nations that want to discharge their responsibilities in the fight against terrorism.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, the Socialist Group in the European Parliament wholeheartedly supports this draft resolution, because it sees it as a decisive step in the strategy to oppose the proliferation of weapons of mass destruction that was adopted by Europe in December 2003, and also because it makes reducing the biological weapons threat a top priority. At the same time, another important initiative is that we are calling on all countries that have not yet done so to abide by the legislation banning biological weapons, not least in order to achieve that universality that is an integral and binding part of international law.
Within this basic framework, there are in any case measures designed to ensure that the Convention is effectively implemented, although in the most recent analysis the United States failed to comply with these measures. I should also like to stress the importance of the appeal made in the resolution to finalise a specific Protocol 6 unequivocally banning the manufacture and use of cluster bombs, despicable weapons even used in humanitarian wars to get round the Mine Ban Convention.
At the same time, Europe needs to show that there is a direct link between trends towards proliferation, which must be strenuously repressed, and the failure to disarm. The West will have greater moral authority to oppose the proliferation of any kind of weapon if: 1) the United States stops opposing the adoption of inspection measures and the banning of cluster bombs; and 2) the disarmament process is resumed even within the nuclear club. What has happened today is therefore an important step, but it is merely the first on the long road towards a ban on all weapons of mass destruction.
(ES) Mr President, like so many other instruments that regulate arms at world level, the existence of the Biological and Toxin Weapons Convention is a necessary, though not sufficient, tool in the fight against human irrationality.
There is therefore only one acceptable option for the sixth review conference which is to begin on 20 November: to strengthen that instrument, particularly with a view to developing genuine verification mechanisms, and to promote its universal application.
Furthermore, with regard to cluster bombs, I can only vigorously support the call for the Convention on Inhuman Weapons to be provided with a sixth protocol. In my view, it should even be provided with a specific and complete treaty, which unambiguously prohibits the production, storage, transfer and use of this kind of weapon, as in the case of anti-personnel mines.
In view of the indiscriminate nature of cluster bombs and the enormous impact they have on the civilian population, the use of those weapons must no longer be tolerated in any way. The case of Lebanon, which is currently under investigation, is just one example of many that illustrate the reason for this.
(PT) In recent years we have witnessed the erosion of the most important legal instruments for combating the proliferation of weapons of mass destruction, and the Biological and Toxin Weapons Convention is no exception. We are more vulnerable than ever to devastating terrorist attacks.
The main ideas contained in this resolution, on which notable consensus has been reached across all political groups in Parliament, are decades old and applicable to other conventions, too. These ideas can be summed up under three headings: universalisation, application and verification. The notorious cluster bombs and anti-personnel mines must be combated. These immoral arms must also be outlawed. These bombs spread death indiscriminately and the fact that they have a low rate of immediate explosion means that they continue to kill innocent people many years after conflicts have ended.
The recent war in Lebanon, in which Israel left the country mined with thousands of cluster bombs, should give us the impetus to ban, once and for all, the manufacture and use of all kinds of cluster bomb, as we have done with anti-personnel mines. Perhaps merely adding a new protocol to the existing Convention against certain conventional weapons is not enough; perhaps the time has come for a specific convention. This does not matter, provided the EU takes action and the human race joins forces to eradicate these heinous weapons.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Union and the Council are very concerned that people in conflict zones are injured or die when the conflict itself has ended. This is patently clear in the case of Lebanon today, where unexploded bombs are a real problem for the civilian population.
The Presidency is pleased that the Protocol relating to unexploded ordnance has entered into force. In the future we will be working to ensure that the harm caused to the civilian population by munitions remains minimal. As for international cooperation on cluster bombs from here on, we will continue our efforts to find a common position in the European Union and make headway on this.
Finally, I wish to say that Mrs Beer and her colleagues will be receiving an answer to their letter to the Presidency in the very near future.
Vice-president of the Commission. Mr President, the informed debate that has taken place on these issues is one more strand in the argument against war and another argument for prevention and hopefully being able to avoid the use of these weapons.
As you know, under the common foreign and security policy, these are not areas in which the Commission takes the lead. However, we are part of the solution when dealing with the aftermath of war. The human suffering, unexploded munitions and humanitarian problems which result from wars around the world are a challenge for us.
The Commission will of course continue to support the clearance of such weapons, working with the international community and NGOs. The war in Lebanon lasted a few days, but the human suffering will continue for many years.
In accordance with Rule 103(2) of the Rules of Procedure, I have received six motions for resolutions.
The debate is closed.
The vote will take place tomorrow, Thursday.